The action was commenced by warrant, and the plaintiff claims in it from the defendant the sum of $97.88, "due by signed *Page 107 
account." To sustain his claim he gave in evidence a paperwriting which is in the words and figures following:      (144)
   Sold to Samuel G. Watson, Jr., this 6 December, 1844, 153 turkeys at $1 a pair ................. $   76.50 211 chickens at 12 1/2 cents each ................     26.38 --------- $  102.88
   Payable in corn at $1.60 with sixty days to deliver the corn in; credit this account 50 shillings ...     5.00 --------- $   97.88
S. G. WATSON, JR.
The reception of this paper in evidence was opposed by the defendant on two grounds: first, that it was not such a paper as was described in the warrant, and, secondly, that a single magistrate had not jurisdiction of the claim as set forth in the account. As their objection lies at the foundation of the plaintiff's right of recovery in this action, we have not considered ourselves called on to decide any other points raised. Upon its face the warrant claims a sum of money under $100 as due by a signed account. If the account produced is not within the act of Assembly, it does not support the warrant, and ought not to have been received in evidence.McFarland v. Nixon, 15 N.C. 141. The presiding judge was of opinion that it was a signed account, and overruled the objection. In this opinion we do not concur. We hold that the account is not, in the language of the act, as liquidated account.
The act under which the warrant is brought is as follows: "All debts and demands due on bonds, notes, and liquidated accounts, when said accounts shall be stated in writing and signed by the party from whom the same shall be due, when the principal does not exceed $100, etc., shall be cognizable and determinable by any one justice of the peace out of court." Rev. Stat., ch. 62, sec. 6; and by the latter part of the same section the jurisdiction is confined, in claims for money, to sums under $60, when not so evidenced, and to specific articles not exceeding that sum in value. The whole question turns upon the                 (145) construction of the words "liquidated accounts," for the description of the account, in the warrant, is but a description or defining of them. It is manifest that the Legislature intended that the different securities enumerated should bear upon their face the same and equal certainty. A bond or not payable to no one cannot be considered, as in law, a valid instrument. So it must show what is due or payable, or furnish the means whereby the amount may be ascertained. So a liquidated account is one which is stated in writing and signed by the party to be charged. To liquidate is to settle, to adjust, to ascertain or *Page 108 
reduce to precision in amount. See Walker, word liquidate. So liquidation is the act of settling or adjusting debts, or ascertaining their amount, or the balance due. There must, then, be some one to whom that balance is due, as well as some one from whom it is due. To liquidate an account is to ascertain the balance due, to whom due, and to whom payable. But to subject such an account to the jurisdiction of a single magistrate, the amount must be under $100, and the account must be stated in writing and signed by the debtor. In Newman v.Taylor, 27 N.C. 232, the Court decides what constitutes, under the act we are considering, a liquidated account: "The instrument must in itself amount to plenary evidence, without requiring the aid of other evidence to supply its defects." The instrument sued on, in that case, was as follows: "22 April, 1844. Received 15 hundredweight of bacon at 6 cents, and 128 pounds of lard. William Tabor." The question was whether that was, under the act, a signed account, and the Court say it is not. Among other objections, the Court notices the fact that the paper does not say from whom the bacon and lard were received, and that it did not purport to be a liquidated account between the parties before the Court. The paper in this case is equally uncertain (146)  with that in Tabor's. It does not state who sold the turkeys and chickens to the defendant Watson, nor to whom the amount was due. They are to be paid for, not in money, but in corn at $1.60, and deliverable in sixty days, but to whom, or when, is not stated; and whether the $1.60 is per barrel or per bushel, it does not state. It does not, then, in the language of the Court in Tabor's case, contain plenary evidence in itself, but requires other proof to supply its defects. Accordingly, the plaintiff was permitted to prove aliunde that George Staples was employed by him as an agent to sell goods for him as a merchant in Hyde County, and that he sold the articles to the defendant, and that the paper offered in evidence was taken from the books kept by Staples at the store, and that the books were surrendered up by him, as the books of the plaintiff, to a person authorized by the plaintiff to receive them, and acknowledged by the defendant as being the property of the plaintiff. But none of this evidence was furnished by the account introduced. It was all without and beside it. No case could have more fully exemplified the meaning of the Court in Tabor's case than the present. There is no doubt the account properly belongs to the plaintiff, and he can maintain an action on it, but not this action. The account is not within the meaning of the act a signed account. The sum claimed is over $60, and is beyond the jurisdiction of a single magistrate, and the defendant was entitled to have the judgment of a nonsuit.
PER CURIAM. Judgment reversed, and a venire de novo ordered.
Cited: Furman v. Moore, 64 N.C. 360. *Page 109 
(147)